UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 28, 2013 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Commission File No. 1-11107 Utah 87-0401551 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 2200 West Parkway Boulevard Salt Lake City, Utah84119-2099 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(801) 817-1776 Former name or former address, if changed since last report: Not Applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Franklin Covey Co. (the Company) is announcing that 3.3 million shares of the Company’s common stock are no longer outstanding as a result of the transfer of shares held in escrow as full payment for outstanding Management Common Stock Loans held in escrow.For further information regarding the Management Common Stock Loan Program, refer to note 10 to the Company’s consolidated financial statements for the fiscal year ended August 31, 2012 as filed on Form 10-K with the Securities and Exchange Commission on November 14, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRANKLIN COVEY CO. Date: February 28, 2013 By: /s/ Stephen D. Young Stephen D. Young Chief Financial Officer
